 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.P.Stevens&Co., Inc. Gulistan DivisionandTextileWorkers Union of America,AFL-CIO.Case 10-CA-8108October 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn June 29, 1970, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices in violationof the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent, the General Counsel, and the ChargingParty filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, J. P. Stevens & Co., Inc.,Gulistan Division, Statesboro, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified below:1.Add the following as paragraph 1(c) of theRecommended Order:"(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act."2.Substitute the following as new paragraph 2(b)of the Recommended Order and redesignate presentparagraph 2(b) and the following paragraphs accord-ingly:"(b) Reinstitute at its Statesboro, Georgia, plant thewage structure of unit employees which existedimmediately prior toJuly 7,1969."3.Substitute the Notice to All Employees, atta-ched hereto,as Appendix,for that recommended bythe Trial Examiner.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency 'of the United States GovernmentAfter a trial in which the Company, the Union, andthe General Counsel of the National Labor RelationsBoard participated and offered evidence, the Nation-al Labor Relations Board has found that we violatedthe law and has ordered us to post this notice and weintend to carry out the order of the Board and abideby the following:WE WILL NOT refuse to bargain collectively withTextileWorkers Union of America, AFL-CIO, asthe exclusive representative of all employees in thebargaining unit described below with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, in-cluding any changes in the wage structure.WE WILL NOT change the wage structure of unitemployees without first bargaining with the Unionabout such changes.WE WILL NOT in any other manner engage inconduct which interferes with, restrains, or coercesyou in the exercise of your rights guaranteed bySection 7 of the Act.WE WILL bargain collectively with the Unionbefore modifying or changing wages, hours, orother terms and conditions of employment in theappropriate unit described below, particularlyincluding any changes in the wage structure, and,ifan understanding is reached, WE WILL sign acontract containing such understanding.The appropriate unit is:All production and maintenance employ-ees at Respondent's Statesboro, Georgia,plant, including shipping clerk, shipper-re-ceiver, stockroom employees, dyehouse em-ployees, quality control department employ-ees, production control department employ-ees, and specifically including sample clerksand clerk-typists or clerks in said depart-ments, leadmen, and fixer-leadmen, butexcluding office clerical employees, industri-al engineering department employees, per-sonnel office employees, professional em-ployees,watchmen-boilermen, guards, andsupervisors as defined in the Act.186 NLRB No. 34 J.P. STEVENS & CO., INC.181WE WILL reinstitute the old wage structurewhich was changed on July 7, 1969.WE WILL make whole all employees whosewages were reduced by the July 7, 1969, change inthewage structure from that time until wereinstitute the old wage structure.All our employees are free to become or remainunion members.J.P. STEVENS & CO.,INC.,GULISTANDIVISION(Employer)DatedBy(Representative)!(Title)THIS IS AN OFFICIAL NOTICE AND MUSTNOT BE DEFACED BY ANYONEThis Notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this Notice or compli-ance with its provisions, may be directed to theBoard's Office, Room 701 Peachtree Building, 730Peachtree Street,N.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: On January 2,1970, theTextileWorkers Union of America, AFL-CIO, hereincalled the Union, filed the charge herein alleging that J. P.Stevens& Co., Inc. Gulistan Division, herein calledRespondent, or the Company, violated Section 8(a)(3), (5),and (1) of the Act by cutting employees' wages on July 7,1969, and refusing to bargain with the Union concerningthe matter. On March 2, 1970, the Regional Director forRegion 10 issued the complaint, which besides the standardallegations concerning service of the charge, the interstatenature of Respondent's business and the Union's status,alleges that the Union has been the majority representativeofan appropriate unit' at Respondent's Statesboro,Georgia, plant since March 18, 1968. The complaint allegesthat on or about July 7, 1969. Respondent unilaterally andwithout notice to, or consultation with, the Union changedthe wage structure of its employees in that unit, and thatsuch change reduced the pay of its unit employees inviolation of Section 8(a)(5), (3), and (1).Respondent's answer admitted the union status, thecommerce facts, but not the conclusion, and that on orabout March 26, 1968, the Regional Director of Region 10had issued a Decision and Direction of Election in whichthe bargaining unit set forth in the complaint was found tobe appropriate. The answer admitted that the Company1The appropriate unit at Respondent's Statesboro, Georgia, plantconsists of all production and maintenance employees including shippingclerk, shipper-receiver, stockroom employees, dyehouse employees, qualitycontrol department employees, production control department employees,and specifically including sample clerks and clerk-typists or clerks in saidmade some changes with respect to the wage structure atthe Statesboro, Georgia, plant on or about July 7, 1969.During the hearing, which was held April 21, 1970, atStatesboro, Georgia, Respondent made several motions todismiss the complaint or parts of the complaint and topostpone the proceeding, all of which were denied.Respondent was permitted to amend its answer concerningthe effect of the wage structure changes and admitted thatthe changes affected the pay of some of the employeesadversely and some favorably.All parties were afforded full opportunity to appear,although no witnesses were produced or examined, and therecord was made through stipulations and argument on thevarious motions. General Counsel filed a brief which hasbeen considered. On the basis of the record in this case,which must include the prior Board proceeding regardingthis Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent is a Delaware corporation with one of itsplants located in Statesboro, Georgia, where it is engaged inthemanufacture of textile products. During the pastcalendar year, which period is representative, Respondentsold and shipped goods valued in excess of $50,000 from itsStatesboro plant to customers located outside the State ofGeorgia.I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondent admits, and I find, that Textile WorkersUnion of America, AFL-CIO, is a labor organizationwithin the meaning of the Act.II.THEFACTUAL BASISOF THE CASEThe Board in the preceding case involving Respondent'sStatesboro,Georgia, plant, 179 NLRB No. 47, affirmedTrialExaminerMullin's findings that Respondent hadviolatedSection 8(a)(1), (3), and (5) of the Act. Inparticular, the Board stated that Respondent resorted to acampaign of extensive and egregious unfair labor practicesto thwart the Union's organizational drive, and dissipatedthemajoritywhich the Union had acquired betweenFebruary 18 and March 18, 1968. The Board determinedunder theGisseldoctrine that a bargaining order wasrequired to repair the effects of Respondent's unfair laborpractices, finding that Respondent had refused to bargainsince on or about March 18, 1968. Examiner Mullin'sdecisionwas issued on June 6, 1969, and the Board'sdecision issued on October 22, 1969. Respondent refused tocomply with either the Trial Examiner's decision or theBoard decision and the Board has moved for enforcementof its order in the United States Court of Appeals for theFifth Circuit.On the basis of the pleadings in this matter and thedepartments, leadmen,fixer-leadmen,butexcludingofficeclericalemployees,industrial engineering departmentemployees,personnel officeemployees, professional employees,watchmen-boilermen,and guards andsupervisors as defined in the Act. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDstipulations, I conclude and find that Respondent, on orabout July 7, 1969, unilaterally and without notice to, orconsultation with, the Union, changed the wage structurefor unit employees,itwas usingprior to thattime (anincentive system) to another system (flat rate), and that as aresult of such change, some of the employees' take-homepay was adversely affected while the take-home pay ofsome other employees may have increased.On the basis of these pleadings and facts, GeneralCounsel urges that the unilateral change of a mandatorysubject of bargaining while a duty to bargain with theUnion existed was a further violation of Section 8(a)(5) and(1) of the Act. General Counsel also urges that an actionwhich results in the lessening of employees' wages is an actwhich carries with it, its own antiunion discriminatorymotivation, and as such is an independent violation ofSection 8(a)(3) and (1) of the Act, citingGreat DaneTrailers,Inc.,388U.S. 26, 65 LRRM 2465. GeneralCounsel additionallyrelieson the prior unfair laborpractice history of J. P. Stevens, both at this plant and atothers for the discriminatory motivation.In essencethen,General Counsel'scase isbased on afinding by the Board, which is now in the enforcementstage, that Respondent since March 1968 has had a duty tobargain with this Union, and that by unilaterally changingwage ratesin July 1969 Respondent has further committed8(a)(5), (3), and (1) violations.Respondent argues that it has no duty to bargain with theUnion until a final determination of such duty has beenmade by a circuit court of appeals and that a Board order isof no effect until a court so states and to proceed on a casewhich is based on a case not yet passed on by a circuit courtof appealsdeniesRespondent due process of law.In support of these positions Respondent moved topostpone the case and to dismiss the complaint and variousparts of the complaint, which I denied. Respondent arguedthat on July 7, 1969, when it made its unilateral change ofthe wage structure, only the Trial Examiner's June 6, 1969,decision had issued. Respondent contends that neither aTrial Examiner's decision nor a Board decision and orderconfers a bargaining right and duty.In support of its position Respondent cited five cases. InPorter v. Investors Syndicate,286 U.S. 461 (1931), a Statecommissioner of insurance determined to revoke a permitto do business of an investment company. The companywent into a United States District Court for an injunctionagainst the commissioner's action, claiming that the statutestated the commissioner's decision should remain in fullforce and effect in the interim and that such would meanirreparable injury and harm to it, claiming that the localstate court did not have power toissuea stay of execution.The Supreme Court determined that the district court ingrantingthe injunction and the company in seeking it hadmisread the applicable statute and stated that the Statecourt had authority to issue interlocutory relief to stay theaction of the commissioner if it felt it was necessary.The second case ofMyers v. Bethlehem Ship Building,303U.S. 41 (1937), involved an NLRB case in which an 8(a)(2)complaint had issued. The question was whether a UnitedStatesDistrictCourt had jurisdiction to enjoin a Boardproceeding to prevent the hearing of the case. The circuitcourt said it did and enjoined the action on the basis ofconstitutionality. The Supreme Court reversed the action ofthe circuit court and the district court. In its decision theSupreme Court noted that the Board had been granted nopowerto enforceitsown orders and that "[t]o secureenforcement, the Board must apply to a Circuit Court ofAppeals for itsaffirmance.And until the Board's order hasbeen affirmed by the appropriate Circuit Court of Appeals,no penaltyaccrues for disobeying it. The independent rightto apply to a Circuit Court of Appeals to have an order setaside is conferred upon any party aggrieved by theproceeding before the Board." 2 The Court also stated "Thefindings as to the facts are to be conclusive, but only ifsupported by evidence. The order of the Board is subject toreview by the designated court, and only when sustained bythe court may the orderbe enforced. "3In the third case ofInland Empire District Council v.Millis.325 U.S. 697 (1944), a labor union sought circuitcourt review of a Board order of certification. The unionsought injunctive relief against the Board or in thealternative an order declaring the Board order null and voidon the basis of lack of due process, affirming that it hadbeen deprived of an appropriate hearing prior to an electionunder Section 9(c) of the Act. The case involved theappropriateness of the hearing in the representation areaand the Supreme Court after discussing the language ofSection 9(c) stated that nothing required a preelectionhearing since it is all part of an investigation and that therequirements are met if there is an adequate hearing withdue notice at some point before the investigation iscompleted and the certification issued. The Court said:"We think no substantial question of due process ispresented. The requirements imposed by that guaranty arenot technical, nor is any particular form of procedurenecessary."InWhitney National Bank v. Bank of New Orleans, 379U.S. 411 (1964), a New Orleans bank wished to expand intoanother parish and formed a holding company whichorganized a new national bank to operate in the otherparish. The Federal Reserve Board after favorable advicefrom the Comptroller held hearings and approved the plan.The new bank needed a certificate of authority from theComptroller to begin business. Three state banks went intoFederal court to enjoin the Comptroller's issuing thecertificateand two of the banks filed a motion forreconsideration with the Federal Reserve Board which wasdenied. At that point the United States Court of Appealsfor the Fifth Circuit was asked to review the FederalReserve Board's action under the Bank Holding CompanyAct. At the time the case came before the Supreme Courtthat suit was still pending. Following the original FederalReserve Board's approval, the State of Louisiana passed alaw making it unlawful for a bank controlled by a holdingcompany to open whether it had a charter or not. Thedistrictcourtdecided that, since the Bank HoldingCompany Act had reserved some authority to the States tobar subsidiaries of holding companies from operating2Myersat 48-49. (Emphasissupplied.)3Myersat 49. (Emphasissupplied.) J.P. STEVENS & CO., INC.banks that the Louisiana law should prevail and issued aninjunction prohibiting the Comptroller from issuing thecertificate. The Court of Appeals for the Fifth Circuit heldthat the new bank would be but a branch of the old originalbank and such was prohibited by the Banl, HoldingCompany Act and decided the case on this different basis,sustainingthe injunction against the Comptroller.The Supreme Court decided that the district court did nothave jurisdiction and that the controversy should be beforetheFederalReserve Board which should consider theLouisiana law and since a suit for review of the FederalReserve Board's action was pending in the Fifth Circuit, theFifth Circuit could appropriately remand the case to theFederalReserve Board to consider the impact of theLouisiana law which had not existed at the time of theFederal Reserve Board's action. The Supreme Court stateditwould stay its decision for 60 days and that the U.S.Court of Appeals for the Fifth Circuit could issueappropriate orders to preserve the status of the proceedingand its jurisdiction pending final determination. TheSupreme Court particularly noted that the issues should beresolved by the Federal Reserve Board and not by a districtcourt since the views of the Federal Reserve Board as anexpert body were desired, and that a collateral attack in adistrict court to the Federal Reserve Board rulings wouldnot be permitted. The Court said that any positions shouldbe made before the Federal Reserve Board itself, subjectonly to review by the court of appeals. Considering whatcould be done if the Comptroller issued a certificate in theinterim, the Supreme Court noting the wide discretion ofthe court of appeals saidthe court could stay the order of theFederalReserveBoardand that any issuance by theComptroller would not be lawful.The fifth case cited by Respondent wasHarris- WoodsonCo., Inc.,77 NLRB 819. In that case a prior Board caseinvolving a refusal to bargain was unremedied at the timethat a new refusal-to-bargain charge was processed basedon a new majority. The Board's order in the first case wasenforced in a circuit court of appeals between the date ofthe hearing and the date of the decision in the second case.The Board's decision states that as a matter of law theunion continued to be the representative of the employeesfrom the date of its original decision and order.None of the cases cited by Respondent appear to supportRespondent's contention. In fact most of the cases mentionthat a decisionremainsin force and effect and wherenecessary an appropriate motion may be made for the courtto issue a stay.Respondent has misconceived the nature of the decisionand order of the Board and mistaken an enforcementproceeding for the original decision. Where a Respondentwill not abide either the Trial Examiner's decision or theBoard decision, it becomes necessary for the Board tosecure enforcement of its decision and order through actionof an appropriate circuit court of appeals and suchenforcement is granted by the court on a showing ofsubstantial evidence. The operable matter is the facts asfound by the Trial Examiner and the Board and the factsdetermine under the law whether a violation has occurred.In a refusal-to-bargain case, the facts determine when theduty to bargain was present and when the refusal occurred.183The violation takes place at that time, not later when a TrialExaminer spells out the facts and the violation or when theBoard affirms or makes such a finding. The Board decisionisan affirmance that the duty existed at the prior instantand that Respondent violated the Act by negating its duty.Where the duty exists whether or not such has beenarticulated by a Trial Examiner, the Board, or a court,Respondent acts at its peril if it does not meet that duty. Onoccasion the Section 10(b) limitation might pass cancelingthat peril, but otherwise Respondent must act in accord-ance with the duty imposed by the Act.InN.L.R B. v. Winn-Dixie Stores Inc.,361 F.2d 512, 62LRRM 2218, (C.A. 5, 1966), cert. denied 385 U.S. 935, thecourt enforced the Board order after modifying it. TheBoard found that a union represented a majority ofemployeesin anappropriate unit and that the company hadviolated Section 8(a)(5) of the Act by refusing to bargain. Asecond charge of refusal to bargain was processed by theBoard, and the Court in enforcing the second casespecifically noted that the failure to bargain upon which thesecond case rested "occurred during the period theproceedings for enforcement of the earlier order werepending in this Court." The Court took note of thecompany's contention that it was under no duty to bargainwith the union during the pendency of such proceedings,but the Court cited Section 10(g) of the Act which states"The commencement of proceedings under subsection (e)or (f) of this section shall not, unless specifically ordered bythe court, operate as a stay of the Board's order." The Courtthen said: "We holdWinn-Dixiewas not relieved of its dutyto obey the order to bargain during pendency of theproceedings to enforce the earlier order."The present proceeding is in the same judicial circuit andappears to me to fall squarely within the ambit of the Boardand the Court's rulings inWinn-Dixie.The Board inQuaker Tool and Die, Inc.,169 NLRB No.166, held that an employer's contest of the validity of aBoard bargaining order in a court of appeals does not serveto relieve the employer of its duty to bargain in the interim."The fact that an employer is contesting in a court ofappeals the validity of a Board determination that it has theduty to recognize and bargain with a labor organizationshould not be viewed as a bar to the latter's invoking theBoard's remedial processes where the employer, as here,has allegedly engaged in subsequent acts derogating fromitsduty to bargain in good faith which are different innature from those covered by the existing Board order. Asthe unilateral action which is the subject of the instantcomplaints has a tendency to undermine and disparage theUnion in the eyes of employees in the bargaining unit, it isour opinion that issuance of an order to offset the effects ofany unlawful action by Respondent will effectuate thepurposes of the Act."In the instant case Respondent has been under a duty tobargain with the Union since March 1968. The Boardaffirmed the Trial Examiner's June 1969 decision inOctober of that year. In July 1969, following the issuance ofTrial Examiner Mullin's decision, and more than a yearafter its duty to bargain was established by the facts of thesituation, Respondent violated that duty again by unilater-ally changing wage structures to the detriment of some of 184DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unit employees without any notice to,or consultationwith,the Union.Clearly this is an independent violation ofSection 8(a)(5) and(1) and could only serve to furtherderogate the Union in the eyes of the employees and is onceagain an arrogation to itself by this Respondent of dutiesand responsibilities which under these circumstances aremeant to be shared with the Union.It is possible that the Employer here acted as the Unionalleges,that is to drive down wages in this particular plantin order to have something to bargain back up to when ithas to begin bargaining.Whether this was Respondent'sintention or whether Respondent is merely continuing toassert rights which it refuses to share with the Union inviolation of the Board's order,Respondent is, in any event,guilty of a further refusal to bargain with this Union.Itherefore conclude and find that Respondent byengaging in the unilateral act of changing the wagestructure of its unit employees at this plant without noticeto,or consultation with, the Union,the duly certifiedbargaining agent of the unit of employees,violated Section8(a)(5) and(1) of the Act.The General Counsel as noted above also urges that theaction taken by Respondent violated Section 8(a)(3) of theAct. In his brief the General Counsel states "It is furthercontended that where an employer discriminatorily reducesthewages of its employees immediately following anadverse Trial Examiner's decision,so that it may be in abetter position at the bargaining table, such reduction inwages violates Section 8(a)(3) of the Act.Such contentionshould not fall for lack of independent evidence of anti-unionmotivationwhen one considers the continuousnature of Respondent's past unfair labor practices togetherwith the language ofGreat Dane Trailers Inc. "4The General Counsel states as facts conclusions which hehas drawn,but not from testimony.It is true that thechange was made following an adverse Trial Examiner'sdecision,but this falls short of proof that it was done so thatRespondent could be in a better position at the bargainingtable,this being an assumption apparently made by boththe Union and the General Counsel.There are statements in the record that the change ofwage structure at this plant was made at the same time thata wage increase was given at other J.P. Stevens plants anditwas stipulated that some of the wage earners wereadversely affectedby thechange whereas some may havebenefited from the change.Itappears that in answering the question of whetherRespondent'sconduct is inherently disruptive of acollective-bargaining relationship, or of employees' relianceon their bargaining agent,and in considering whetherRespondent'sconductwould have such unavoidableconsequences which Respondent could have foreseen orintended,the context in which that decision was made mustbe considered.The prior proceeding held in Statesboro,Georgia, whichforms the cornerstone of the instant case,took a largenumber of trial days running through a 6-month periodinvolving three different cases with numerous allegations of8(a)(1),(3),and(5)conduct by Respondent. Such aproceeding in Statesboro,Georgia,would have been amajor topic of conversation among Respondent's employ-ees.When coupled with the number of unfair labor practicecases in which J.P.Stevens&Co., Inc.has been aRespondent over the last 5 or 6 years,together with theknown efforts by the Union to organize and representRespondent's employees, the issuance of the Trial Examin-er'sdecision in June 1969 would have been noticed byemployees and residents of Statesboro,Georgia, andengendered some commentary in the plant and thecommunity.When within a month of such decision, anddespite the fact that Respondent was ordered to bargainwith the Union,Respondent unilaterally changed theemployees'pay structure without offering any explanationfor its action to its employees or the Union,and the pay ofemployees was adversely affected,this action must havebeen a further topic of discussion by the employees. Wherethose two actions were coupled,as it would be reasonableto assume employees would do,there would be unavoidableconclusions that Respondent was again demonstrating itsresistance to sharing any control over the employees' rightsand welfare with their selected bargaining agent and was ineffect demonstrating its contempt for the Board's order to itto bargain with the Union.The damage to some employees'pay is direct and obvious.Iconclude and find that Respondent's unilateral act inthe circumstances prevailing was discriminatory and couldnot be otherwise viewed by those involved.There is nodoubt that Respondent'sact at the very least had thepotential for adverse effect upon employees'rights of whichGreat Danespeaks. I conclude that Respondent's act here isinherently discriminatory and with no explanation of anysort by Respondent as to the reasons for its action, Iconclude and find that Respondent's action also violatedSection 8(a)(3) and(1) of the Act.IfRespondent'saction was not considered a separateviolation of Section 8(a)(3), it would still call for an 8(a)(3)type remedy to make Respondent's employees whole forRespondent's violative conduct and I will recommend sucha remedy.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, and therein found to constitute unfair laborpractices in violation of Section 8(a)(5), (3),and (1) of theAct, occurring in connection with Respondent's businessoperations set forth in section I, above,have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above,I recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent refused to bargain withtheUnion in good faith as the representative of its4N.L.R.B.v.Great Dane Trailers Inc.,388 U.S. 26, 65 LRRM 2465. J.P. STEVENS & CO., INC.185employees in an appropriate unit by unilaterally andwithout notice to or consultation with the Union changingthe pay structure of its unit employees on or about July 7,1969, at a time when it was obligated to bargain with theUnion.5 I recommend that Respondent reinstitute the paystructureand procedures which it followed at theStatesboro,Georgia, plant prior to July 7, 1969. IfRespondent or the Union desires changes in such paystructure, the proper procedure of collective bargainingabout such matters is to be followed. I further recommendthat Respondent make whole those employees whose paywas decreased by Respondent's change of the pay structureon and after July 7, 1969, until the date Respondentreinstates the former pay structure. Such reimbursement isto be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90NLRB 289, with interest at the rate of 6 percent per annumto be computed in the manner set forth inIsis Plumbing &Heating Co.,138NLRB 716. I further recommend thatRespondent make available to the Board, upon request,payroll and other records in order to facilitate checking theamounts of backpay due the employees.Having found that Respondent refused to bargain withthe Union in regard to the employees' pay structure andfurther that Respondent's unilateral action in changing thepay structure violated Section 8(a)(3) of the Act as well, andconsidering Respondent's prior history of Act violations, Iam concerned Respondent may further violate its employ-ees' rights. I therefore recommend that Respondent beplaced under a broad enjoiner to cease and desist from inthisor any other manner infringing upon the rightsguaranteed its employees by the Act. On the basis of theforegoing findings and the entire record, I make thefollowing:CONCLUSIONS OF LAW1.J.P. Stevens& Co., Inc.,Gulistan Division, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.TextileWorkers Union of America,AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.Allproduction andmaintenance employees atRespondent's Statesboro,Georgia,plant,including ship-ping clerk, shipper-receiver, stockroom employees, dye-house employees,qualitycontrol department employees,production control department employees,and specificallyincluding sample clerks and clerk-typists or clerks in saiddepartments,leadmen,and fixer-leadmen,but excludingoffice clerical employees, industrial engineering departmentemployees,personnel office employees,professional em-ployees,watchmen-boilermen,guards,and supervisors asdefined inthe Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times since March 18, 1968, and particularly onand since July 7, 1969, the Union has been, and is now, theexclusive representative of the employees in the said unitfor the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.Respondent by refusing to bargain in good faith withtheUnion, which is the exclusive representative of itsemployees in the appropriate unit stated above, in regard tochanging the pay structure of said employees unilaterallyand without notification to, or consultation with, theUnion, has engaged in and is engaging in unfair laborpracticesaffectingcommerce within the meaning ofSections 8(a)(5), (3), and (1) and 2(6) and (7) of the Act.RECOMMENDED ORDERSOn the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this caseconsidered as a whole,it is recommended that J. P. Stevens& Co., Inc.,Gulistan Division,of Statesboro,Georgia, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning the pay structure, working conditions,rates ofpay, hours of employment,and other terms and conditionsof employment with Textile Workers Union of America,AFL-CIO,as the exclusive representative of the employeesinan appropriate unit described in the section aboveentitled"Conclusions of Law."(b)Unilaterally and without notice to,or consultationwith,the Union changing the pay structure or other termsand conditions of employees' work.2.Take thefollowing affirmative actionwhich isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively in good faith withthe above-named Union as the exclusive representative ofall the employees in the appropriate unit concerning thepay structure,employees'working conditions, or anychanges Respondent or the Union wish to make in suchworking conditions.(b)Make its unit employees whole for any loss of paytheymay have suffered by reason of Respondent'sunilateral change of their pay structure in accordance withthe recommendations set forth in the section of thisDecision entitled"The Remedy."(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records,social security payment records, timecards,personnel records and reports and all of the recordsnecessary to analyze the amount of backpay due saidemployees as set forth in the section of this Decisionentitled "The Remedy."5The remedy for the unfair labor practices found in this case is not inderogation of the findings,conclusions,and remedies foundappropriate bythe Board in the prior case,179 NLRB No. 47,but rather is in additionthereto to remedy a new and distinct unfair labor practice committed byRespondent.6 In the event no exceptions are filed as providedby Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as providedin Section 102.48 of the Rules and Regulations, beadopted bythe Boardand become itsfindings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its Statesboro, Georgia, plant copies of theattached noticemarked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-7 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith .8ORDER OF THE NATIONAL LABOR RELATIONS BOARD."8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas takento complyherewith."